1 iFITZSIMMONS, Judge,
concurring.
Mrs. McCarroll cites statutory and case law for the proposition that, without a specific agreement for rental payments, the spouse granted use of the home cannot be assessed rental payments for that use. The fact that distinguishes this case from the eases cited by Mrs. McCarroll, is her agreement, at the time of the partition, to trade the exclusive use of the home for her share in the retirement benefits. By so doing, Mrs. McCarroll agreed that the use was an asset to her at the time and had value.
The trial court was faced with finding some method to assign value to this asset. Rather than viewing the trial court’s ruling as an assessment for rental fees, I see the trial court’s calculation using rental fees as a method of assigning a fair value to the exclusive use of the home that could have been envisioned by the parties at the time of the partition. Under the circumstances, the val■ue chosen by the trail court was not clear error or an abuse of discretion.